Per Curiam.
This is an appeal from an order of the trial court holding the defendant, Anthony Atkins, for trial after a finding by the trial court that the state had established probable cause to believe that the defendant had committed the crimes of murder and felony murder. This court gave notice to the parties to appear and be heard on whether the defendant’s appeal should not be dismissed for lack of a final judgment. We conclude that the trial court’s order was not a final judgment and that this appeal should therefore be dismissed.
Because the trial court’s order was rendered before the defendant’s conviction and sentencing, the order is interlocutory and its appealability is governed by the rules set forth in State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983). As State v. Mitchell, 200 Conn. 323, 332, 512 A.2d 140 (1986), demonstrates, the order satisfies neither part of the Curcio test. Mitchell holds *34(p. 332) that a probable cause hearing constitutes an integral part of a criminal prosecution; accordingly, the present order does not “[terminate] a separate and distinct proceeeding.” State v. Curcio, supra. Mitchell also holds (p. 331) that the merits of a finding of probable cause are reviewable after conviction and sentencing; accordingly, the present order does not “so [conclude] the rights of the parties that further proceedings cannot affect them.” State v. Curcio, supra.
The appeal is dismissed.